DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 17-18, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dacosta et al. (1) (US 2016/0045114 A1; pub. Feb. 18, 2016).
Regarding claim 17, Dacosta et al. (1) disclose: a handheld device that includes a NIR camera (para. [0062], [0081]), processor, memory storing computer instructions executable by the processor (para. [0091]), database, display (abstract, para. [0015]-[0016]), the improvement being the device configured to respond to fluorescence representative of an amount of bacteria present in a wound (para. [0015]-[0016]), wherein the device provides information as to the quantity and quality of microbial contamination in a wound (para. [0017]) using the level of fluorescence detected by the NIR camera to correlate with bacterial quantity by intensity of fluorescence, the information presented (a) as a color indicator of how to proceed determined by the processor, memory, and the database (para. [0091]); or (b) as a quantification of the approximate amount of bacteria that is present in the wound determined by the processor, memory, and the database, (c) or as a correlation of the bacteria type based on displayed color determined by the processor, memory, and the database (para. [0124]), to provide the practitioner with the information to determine whether or not a given wound is ready for closure or required further medical treatment to heal without the risk of delayed wound healing or infection (para. [0059]); wherein the wound being investigated can be of an acute or chronic type (para. [0059]); wherein further medical treatment is based on the discretion of the medical provider depending on the findings of the examination with an NIRF imaging system (para. [0059]), wherein the further medical treatment is irrigation, debridement, application of topical medications, application of topical antimicrobials, introduction of oral or intravenous antibiotics, application of temporary wound healing devices, application of temporary dressings, changing the types of dressings being applied, changing frequency of dressing changes, other wound healing modalities not afore-mentioned but commonly used in the medical profession for the treatment of both chronic and acute wounds, or combinations thereof (para. [0095]).
Regarding claim 18, Dacosta et al. (1) disclose: the device provides a color on the display that indicates whether the wound contains a safe level of bacteria or not (para. [0124]).
Regarding claim 20, Dacosta et al. (1) disclose: the form of an electronic tablet or an electronic tablet attached to a larger module if the capabilities of the device cannot be contained within a single tablet (para. [0075]).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dacosta et al. (US 2011/0117025 A1; pub. May 19, 2011) in view of Boyden et al. (US 2008/0059070 A1; pub. Mar. 6, 2008).
Regarding claim 1, Dacosta et al. disclose: a method for determining if a subject’s wound is ready for closure after treatment (para. [0048]), which comprises: washing the wound with a solution (fig.25, para. [0119]) that comprises a fluorophore (para. [0121]) exposing the wound after washing to near-infrared fluorescence (NIRF) imaging (fig.25, para. [0025]) to observe in real time fluorescence (para. [0119]) which indicates the presence of bacteria contamination in the wound from single or multiple bacterial species (fig.25 “quantitative image anlysis”, para. [0119]). Dacosta et al. are silent about: a fluorophore associated with an antibody that is configured for attachment to receptors on a single bacteria, bacterial species, groups of bacteria, or multiple bacteria; wherein the wound is ready for closure when the detected fluorescence of the bacteria indicates an amount that is not greater than a safe level, or a threshold, which the subject can tolerate without the closed wound becoming infected; wherein the wound is further treated when the detected fluorescence of the bacteria indicates an amount that is unsafe for wound closure.
In a similar field of endeavor, Boyden et al. disclose: a fluorophore associated with an antibody that is configured for attachment to receptors on a single bacteria, bacterial species, groups of bacteria, or multiple bacteria (para. [0171]); wherein the wound is ready for closure when the detected fluorescence of the bacteria indicates an amount that is not greater than a safe level, or a threshold, which the subject can tolerate without the closed wound becoming infected (fig.8 & 9, para. [0334], [0145]); wherein the wound is further treated when the detected fluorescence of the bacteria indicates an amount that is unsafe for wound closure (para. [0349]) motivated by the benefits for preventing possible microbial infection (Boyden et al. para. [0167]).
In light of the benefits for preventing possible microbial infection as taught by Boyden et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Dacosta et al. with the teachings of Boyden et al.
Regarding claim 2, Dacosta et al. disclose: the further treatment includes debriding, irrigating, treating with topical medication, or applying other wound care interventions (fig.25 “Determine treatment options, ie, compression bandage therapy, vacuum-assisted closure therapy and surgery, antibiotics”) and the method further comprises re-imaging the wound after the further treatment (fig.25 “followed up + monitor treatment response” which is followed by an arrow returning to the beginning of the evaluation and imaging process), with the imaging conducted with NIRF (para. [0080], fig.25 “calibrate+collect+store FL image”).
Regarding claim 3, Dacosta et al. disclose: the further treatments and re-imaging are repeated until the bacterial contamination in the wound is at or below a safe level for wound closure or normal wound healing (fig.25).
Regarding claim 9, Boyden et al. disclose: a further washing (para. [0140]), irrigation or debridement of the wound when the detected fluorescence indicates a level of bacteria that is greater than the safe level, and further exposing the wound to NIRF imaging after the completion of the further washing, irrigation or debridement to determine if the amount of bacteria is reduced to a safe level (para. [0261], fig.8 & 9) motivated by the benefits for preventing possible microbial infection (Boyden et al. para. [0167]).
Regarding claim 11, Dacosta et al. disclose: the bacteria to be detected is Staphylococcus aureus (para. [0096]), Coagulase-Negative Staphylococci species, Enterococcus faecalis, Enterococcus species, Streptococcus pyogenes, Staphylococcus epidermidis, Pseudomonas aeruginosa, Serratia marcescens, Escherichia coli, Proteus mirabilis, Enterobacter species, Klebsiella, pneumonia, Streptococcus species, Staphylococcal species, Pseudomonas species, Serratia Species, Escherichia species, Proteus species, Enterobactor species, non-Enterobacteriaceae aerobes, Aeromonas species, Plesiomonas species, Erysopelothrix rhusiopathiae, Bacillus species, Klebsiella species, Haemophilus influenza, Haemophilus species, Enterobacter species, Fusobacterium nucleatum, Fusobacterium species, Prevotella melaninogenica, Prevotella species, Acinetobacter species, Citrobactor Species, Campylobacter species, Helicobacter species, Leptospiral species, Mycobacterial species, Salmonella species, Shigella species, Tsukamurella species, Nocardiaceae species, Cornybacterial species, Rhodococcal species, Vibrio species, Yersinia species, Peptostreptococcus species, Pasteurella species, Clostridial species, Bacteroides species, Xanthomonas species, Moraxella species, Acinetobacter species, Legionella species, Burkholderia species, Aeromonas species, Neisseria species, Serratia species, Kikenella species, Gram-positive anaerobes, Gram-negative aerobes, Gram-negative bacterial species, Gram-positive bacterial species, other anaerobic species, other aerobic species or combinations thereof.
Regarding claim 12, Boyden et al. disclose: when the detected fluorescence indicates a level of bacteria that is greater than the safe level, the method further comprises: applying medication or procedures to the wound to reduce infection; applying medication or procedures to the wound to enhance wound healing; subjecting the wound to further sharp debridement, to further irrigation, to remove necrotic tissue, or to remove contaminated tissue; or applying stem cell therapy to enhance wound healing in order to achieve a reconstructed wound, a closed wound, or a healed wound without further infection as a final result (para. [0094], [0124]) motivated by the benefits for preventing possible microbial infection (Boyden et al. para. [0167]).
Regarding claim 13, Boyden et al. disclose: the subject’s wound to be evaluated is a chronic wound which fails to progress through normal stages of healing, or results from surgery, trauma, diabetes, pressure, vascular insufficiency, burns, necrotizing soft tissue, or vasculitis (para. [0124]) motivated by the benefits for preventing possible microbial infection (Boyden et al. para. [0167]).

Claims 4-8, 10, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dacosta et al. (US 2011/0117025 A1; pub. May 19, 2011) in view of Boyden et al. (US 2008/0059070 A1; pub. Mar. 6, 2008) and further in view of Jones et al. (US 2022/0071559 A1; Prio. Dec. 14, 2016).
Regarding claim 4, Boyden et al. disclose: the antibody is a monoclonal, multiple monoclonal or polyclonal antibody which attaches to the bacteria (para. [0170]), and is provided in a detection reagent comprising a reporter system which includes the fluorophore is conjugated to the antibody (para. [0171]) motivated by the benefits for preventing possible microbial infection (Boyden et al. para. [0167]). The combined references are silent about: the fluorescence of the wound is used to determine the concentration of bacteria in colony forming units (CFUs). 
In a similar field of endeavor, Jones et al. disclose: the fluorescence of the wound is used to determine the concentration of bacteria in colony forming units (CFUs) (para. [0333], [0849], [0879]) motivated by the benefits for preventing bacteria overgrowth (Jones et al. para. [0020]).
In light of the benefits for preventing bacteria overgrowth as taught by Jones et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Dacosta et al. and Boyden et al. with the teachings of Jones et al.
Regarding claim 5, Dacosta et al. disclose: the detection reagent further comprises an irrigation solution comprising saline, polyvisol, lactated ringers, other normal irrigants used during surgical procedures, or combinations thereof (para. [0119]).
Regarding claim 6, Boyden et al. disclose: the fluorophore is attached to a component that binds to a biomarker that identifies a single bacterial species, bacterial group, or multiple bacterial types (para. [0170]) motivated by the benefits for preventing possible microbial infection (Boyden et al. para. [0167]).
Regarding claim 7, Boyden et al. disclose: the detection reagent further comprises chemicals to enhance the affinity of the reporter system to bacterial species within a wound (para. [0171]).
Regarding claim 8, Boyden et al. disclose: the detection reagent is created at the time of treating the wound, wherein the detection reagent is premixed by the manufacturer or is prepared by adding the reporter system to the irrigation solution immediately prior to treating the wound (para. [0171]) motivated by the benefits for preventing possible microbial infection (Boyden et al. para. [0167]).
Regarding claim 10, Jones et al. disclose: the safe level of bacteria is less than 10° CFU per square inch for wounds that contain no foreign objects or medical implants; wherein the safe level or threshold to be considered is 10' CFUs, when there is a medical need or necessity to retain foreign objects or medical implants in the wound; wherein the threshold is an undetectable amount of bacteria or bacterial species, when there is a medical need or necessity to ensure that the wound is without contamination for the optimal outcome of the patient (para. [0333], [0849], [0879]) motivated by the benefits for preventing bacteria overgrowth (Jones et al. para. [0020]).
Regarding claim 14, Dacosta et al. disclose: providing the near infrared fluorescence (NIRF) imaging (fig.25, para. [0080]) from a hand-held device (para. [0059]) that includes a near-infrared (NIR) camera to detect low light fluorescence and a visible electronic display (fig.1 item 12) that provides information as to the presence of bacteria (para. [0208]), the quantity of bacteria (para. [0216]), and their topographical location (para. [0199]). The combined references are silent about: the level of fluorescence detected by NIRF imaging system electronically converted to a CFU count to assist the treating practitioner in deciding whether the wound requires further treatment.
In a similar field of endeavor, Jones et al. disclose: the level of fluorescence detected by NIRF imaging system electronically converted to a CFU count to assist the treating practitioner in deciding whether the wound requires further treatment (CFUs) (para. [0333], [0849], [0879]) motivated by the benefits for preventing bacteria overgrowth (Jones et al. para. [0020]).
In light of the benefits for preventing bacteria overgrowth as taught by Jones et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Dacosta et al. and Boyden et al. with the teachings of Jones et al.
Regarding claim 15, Dacosta et al. disclose: the electronic display provides information in 5 the form of color that indicates the level of bacterial contamination based on the intensity of fluorescence (fig.24B, para. [0123]).
Regarding claim 16, Dacosta et al. disclose: the display provides a color which is representative of a particular type of bacteria present in the wound, provides different color 10 combinations which are representative of multiple bacterial species, groups, or types present in the wound, or provides a color which is representative of a particular fluorophore associated with a specific antibody (para. [0133]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dacosta et al. (1) (US 2016/0045114 A1; pub. Feb. 18, 2016) in view of Jones et al. (US 2022/0071559 A1; Prio. Dec. 14, 2016).
Regarding claim 19, Dacosta et al. (1) disclose: the intensity of the fluorescence quantitatively indicates the level of bacteria in the wound which can be extrapolated, and wherein the device recommends or suggests whether the wound is ready for closure or not based on the level of bacteria detected in the wound by displaying processor determined colors on the display (rejected on the same basis as claim 17). Dacosta et al. (1) are silent about: the intensity of the fluorescence quantitatively indicates the level of bacteria in the wound which can be represented as CFUs.
In a similar field of endeavor, Jones et al. disclose: the intensity of the fluorescence quantitatively indicates the level of bacteria in the wound which can be represented as CFUs (para. [0333], [0849], [0879]) motivated by the benefits for preventing bacteria overgrowth (Jones et al. para. [0020]).
In light of the benefits for preventing bacteria overgrowth as taught by Jones et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of Dacosta et al. (1) with the teachings of Jones et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884